IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                 No. 98-20356
                               Summary Calendar



        MARIA JESUS DELACUEVA,

                                                  Plaintiff-Appellee,

                versus


        TEXAS ALCOHOLIC BEVERAGE COMMISSION; ET AL.,

                                                  Defendants,

        MIKE BARNETT; ROBERT SANFORD; KEITH COLEMAN,

                                                  Defendants-Appellants.



                 Appeal from the United States District Court
                      for the Southern District of Texas
                                (H-93-CV-4105)


                                 May 25, 1999

Before POLITZ, GARWOOD and SMITH, Circuit Judges.

PER CURIAM:*

        Mike     Barnett,   Robert   Samford,**   and   Keith   Coleman   (the

“agents”) appeal the district court’s denial of their motion for

summary judgment based on their assertion that they are qualifiedly

    *
     Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
        **
             The correct spelling is “Samford.”
immune from Maria Jesus Delacueva’s false arrest claim under 42

U.S.C. § 1983 (summary judgment was granted for defendants on all

other     claims,   including   the       excessive   force   and   racial

discrimination claims).    The district court’s order is appealable

because it turns on a question of law, not on the existence of

genuine issues of disputed facts.          Mitchell v. Forsyth, 472 U.S.
511, 530 (1985); Nerren v. Livingston Police Dep’t, 86 F.3d 469,

471-72 (5th Cir. 1996).

     A review of the undisputed facts indicates that the agents’

determination that probable cause existed for Delacueva’s arrest

was objectively reasonable or, at the least, that officers of

reasonable competence could disagree on whether there was probable

cause.1   Whether certain facts establish probable cause or are such

that officers of reasonable competence could disagree on whether

they do presents a question of law.         Blackwell v. Barton, 34 F.3d
298, 305 (5th Cir. 1994).        The only issue of fact which the

district court found to be in genuine dispute was “whether the

     1
      We note that, under Texas Alcoholic Beverage Code (TAB Code)
§ 101.04 and the terms of the Texas Alcoholic Beverage Commission
(TABC) permit at the establishment, the agents, as TABC officers,
were   authorized   to,   and  were,   seeking   to   inspect   the
establishment’s beverage receipts, and Delacuerva, an employee of
the establishment, interfered with that function by locking herself
in the courtesy booth where the receipts, which she was then
counting, were. Under TAB Code §§ 61.71(14) and 61.77, refusal to
permit or interference with inspection of a licensed premises by
TABC personnel is a violation of the TAB Code and constitutes a
misdemeanor punishable by fine and/or confinement.      TAB Code §
1.05. See also TAB Code § 1.01.61 (failure or refusal to comply
with requirements of TAB Code or a TABC rule is a violation of
Code). TABC law enforcement agents, such as the agents here, are
peace officers, Tex. Code. Crim. Proc. art. 2.12(6), and under TAB
Code § 101.02 may arrest without a warrant for any observed
violation of the TAB Code or any rule or regulation of the TABC.

                                      2
agents arrested the plaintiff under a malicious ‘intent’” (and that

is   the   only   specific   basis     on   which    Delacueva       defends   the

judgment).        However,   because    the   test       is   one   of   objective

reasonableness, the agents’ motivations and subjective beliefs as

to the lawfulness of their conduct are irrelevant if a reasonable

officer could have found probable cause existed for the arrest.

Pierce v. Smith, 117 F.2d 866, 871 n.5 (5th Cir. 1997); see also

Pfannstiel v. City of Marion, 918 F.2d 1178, 1187 (5th Cir. 1990)

(“even an officer who subjectively intends to act unreasonably is

entitled to immunity if his actions are objectively reasonable”).

Consequently, the agents are entitled to qualified immunity, and

the district      court   erred   in   refusing     to    grant     their   summary

judgment motion in connection with the false arrest claim.                     See

Gibson v. Rich, 44 F.3d 274, 277 (5th Cir. 1995).



                                            REVERSED AND REMANDED




                                       3